1    DOUGLAS M. MILLER (Cal. Bar No. 240398)
     Email: millerdou@sec.gov
2    KATHRYN C. WANNER (Cal. Bar No. 269310)
     Email: wannerk@sec.gov
3
     Attorneys for Plaintiff
4    Securities and Exchange Commission
     Michele Wein Layne, Regional Director
5    John W. Berry, Associate Regional Director
     Amy J. Longo, Regional Trial Counsel
6    444 S. Flower Street, Suite 900
     Los Angeles, California 90071
7    Telephone: (323) 965-3998
     Facsimile: (213) 443-1904
8
                            UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10
                                   EASTERN DIVISION
11
12   SECURITIES AND EXCHANGE                      Case No. 5:18-cv-00701-JGB-SP
     COMMISSION,
13                                                FINAL JUDGMENT AS TO
                   Plaintiff,                     DEFENDANT YOLANDA C.
14                                                VELAZQUEZ
            vs.
15
     PETER H. POCKLINGTON,
16   LANTSON E. ELDRED, TERRENCE
     J. WALTON, YOLANDA C.
17   VELAZQUEZ a/k/a LANA
     VELAZQUEZ a/k/a LANA PULEO,
18   VANESSA PULEO, ROBERT A.
     VANETTEN, NOVA OCULUS
19   PARTNERS, LLC, f/k/a THE EYE
     MACHINE, LLC, and AMC
20   HOLDINGS, LLC,
21   Defendants.
22   EVA S. POCKLINGTON, DTR
     HOLDINGS, LLC, COBRA
23   CHEMICAL, LLC, and GOLD STAR
     RESOURCES, LLC,
24
                     Relief Defendants.
25
26
27
28

                                                                Case No. 5:18-cv-00701-JGB-SP
1                 FINAL JUDGMENT AS TO DEFENDANT YOLANDA C. VELAZQUEZ

2           The Securities and Exchange Commission having filed a Complaint and Defendant Yolanda

3    C. Velazquez (“Defendant”) having entered a general appearance; consented to the Court’s
4    jurisdiction over Defendant and the subject matter of this action; consented to entry of this Final
5
     Judgment without admitting or denying the allegations of the Complaint (except as to jurisdiction
6
     and except as otherwise provided herein in paragraph VI.); waived findings of fact and conclusions
7
     of law; and waived any right to appeal from this Final Judgment:
8
9                                                       I.

10          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

11   permanently restrained and enjoined from violating Section 5 of the Securities Act of 1933
12   (“Securities Act”) [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable
13
     exemption:
14
            (a)     Unless a registration statement is in effect as to a security, making use of any means
15
                    or instruments of transportation or communication in interstate commerce or of the
16
17                  mails to sell such security through the use or medium of any prospectus or otherwise;

18          (b)     Unless a registration statement is in effect as to a security, carrying or causing to be
19                  carried through the mails or in interstate commerce, by any means or instruments of
20
                    transportation, any such security for the purpose of sale or for delivery after sale; or
21
            (c)     Making use of any means or instruments of transportation or communication in
22
                    interstate commerce or of the mails to offer to sell or offer to buy through the use or
23
24                  medium of any prospectus or otherwise any security, unless a registration statement

25                  has been filed with the Commission as to such security, or while the registration

26                  statement is the subject of a refusal order or stop order or (prior to the effective date
27                  of the registration statement) any public proceeding or examination under Section 8
28
                    of the Securities Act [15 U.S.C. § 77h].
                                                             1
1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

2    Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
3    actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,
4
     agents, servants, employees, and attorneys; and (b) other persons in active concert or participation
5
     with Defendant or with anyone described in (a).
6
7                                                      II.
8
            IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
9
     permanently restrained and enjoined from violating, directly or indirectly, Section 15(a) of the
10
     Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78o(a)] by making use of the
11
12   mails or any means or instrumentality of interstate commerce to effect any transactions in, or to

13   induce or attempt to induce the purchase or sale of, any security, without being registered as a

14   broker and/or dealer pursuant to Section 15(b) of the Exchange Act [15 U.S.C. § 78o(b)] or while
15   Defendants are not associated with an entity registered with the Commission as a broker or dealer.
16
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal
17
     Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
18
     actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,
19
20   agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

21   with Defendant or with anyone described in (a).

22                                                     III.
23          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is
24
     permanently restrained and enjoined from violating, directly or indirectly, Section 15(b)(6)(B)(i) of
25
     the Exchange Act [15 U.S.C. § 78o(b)(6)(B)(i)] by becoming associated with, or associating with, a
26
     broker dealer without the consent of the Commission.
27
28

                                                             2
1           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal

2    Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
3    actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,
4
     agents, servants, employees, and attorneys; and (b) other persons in active concert or participation
5
     with Defendant or with anyone described in (a).
6
                                                       IV.
7
8           IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is

9    permanently restrained and enjoined from directly or indirectly, including, but not limited to,

10   through any entity owned or controlled by Defendant, soliciting any person or entity to purchase or
11   sell any security in an unregistered offering by an issuer.
12
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in Federal
13
     Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who receive
14
     actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s officers,
15
16   agents, servants, employees, and attorneys; and (b) other persons in active concert or participation

17   with Defendant or with anyone described in (a).
18                                                      V.
19
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant is jointly and
20
     severally liable with Co-Defendant Vanessa Puleo for disgorgement of $4,733,025.00, representing
21
     the amount of money Defendant raised from investors as a result of the conduct alleged in the
22
23   Complaint, together with prejudgment interest thereon in the amount of $808,770.57, and a civil

24   penalty in the amount of $1,250,000 pursuant to Section 20(d) of the Securities Act [15 U.S.C. §

25   77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)]. Defendant shall satisfy
26   this obligation within 14 days after entry of this Final Judgment.
27
28

                                                             3
1            Defendant may transmit payment electronically to the Commission, which will provide

2    detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly from
3    a bank account via Pay.gov through the SEC website at
4
     http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check,
5
     bank cashier’s check, or United States postal money order payable to the Securities and Exchange
6
7    Commission, which shall be delivered or mailed to

8           Enterprise Services Center
            Accounts Receivable Branch
9           6500 South MacArthur Boulevard
            Oklahoma City, OK 73169
10
     and shall be accompanied by a letter identifying the case title, civil action number, and name of this
11
     Court; Yolanda C. Velazquez as a defendant in this action; and specifying that payment is made
12
13   pursuant to this Final Judgment.

14          Defendant shall simultaneously transmit photocopies of evidence of payment and case

15   identifying information to the Commission’s counsel in this action. By making this payment,
16   Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part of
17
     the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant to
18
     this Final Judgment to the United States Treasury.
19
            The Commission may enforce the Court’s judgment for disgorgement and prejudgment
20
21   interest by moving for civil contempt (and/or through other collection procedures authorized by

22   law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post
23   judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.
24
                                                           VI.
25
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of
26
     exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the
27
     allegations in the complaint are true and admitted by Defendant, and further, any debt for
28

                                                           4
1    disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

2    Final Judgment or any other judgment, order, consent order, decree or settlement agreement entered
3    in connection with this proceeding, is a debt for the violation by Defendant of the federal securities
4
     laws or any regulation or order issued under such laws, as set forth in Section 523(a)(19) of the
5
     Bankruptcy Code, 11 U.S.C. §523(a)(19).
6
                                                      VII.
7
8           IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

9    jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

10                                                    VIII.
11          There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil
12
     Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.
13
14   Dated: January 9, 2019
15                                                 ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          5
